Citation Nr: 0207415	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-15 030	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the amount of $4,932.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Regional Office in St. 
Louis, Missouri, which denied the veteran's request for 
waiver of recovery of an overpayment of disability pension 
benefits in the amount of $4,932.  In August 1999, the 
veteran's claims folder was transferred to the VA Regional 
Office (RO) in St. Petersburg, Florida,

The veteran testified at a hearing at the RO in April 2000.  
At that hearing, the veteran appears to have raised a claim 
for an increased rating for his service-connected 
schizophrenia.  This matter is referred to the RO for 
appropriate action.  

Although the veteran also requested a Travel Board hearing in 
his VA Form 9, dated June 21, 2000, and one was scheduled in 
January 2002, he failed to appear.  The Board also notes that 
the veteran failed to respond to a January 2001 RO request as 
to whether he wanted a video conference hearing or an in-
person hearing.  As the veteran has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704 (d) (2001).

The Board notes the veteran has not challenged the amount of 
overpayment created; therefore, this decision is limited to 
the issue of entitlement to waiver of the assessed 
overpayment of $4,932.  See Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991); 38 C.F.R. § 1.911(c)(1) (2001).

Review of the evidentiary record indicates that the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 
5 Vet. App. 190 (1993), the Board will consider the entire 
overpayment in the amount of $4,932.

In an April 2001 statement of representative in appeals case, 
the veteran's representative indicated that the veteran 
disagreed with a May 2000 Committee denial of waiver of 
recovery of an overpayment of disability pension benefits in 
the amount of $16,534.  This matter will be addressed in the 
REMAND portion of this decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.

2.  In July 1994, the veteran submitted a VA Form 21-527 and 
reported he had last worked in May 1974 and had no income 
from any source.  The veteran certified that information 
provided in the report was true.

3.  In April 1995, the RO advised the veteran that he had 
been awarded disability pension benefits based on his report 
of no income from any source and informed him of the maximum 
annual amount of income he could receive and his duty to 
notify VA of any changes in income and that his failure to do 
so might create an overpayment, which would have to be 
repaid.

4.  In a November 1996 letter, the RO informed the veteran 
that the Office of Personnel Management (OPM) had identified 
him as an annuitant and he was given 60 days to submit 
evidence to show that his pension benefits should not be 
reduced.  The veteran did not respond.

5.  In a March 1998 letter, the RO informed the veteran that 
information had been received indicating he was in receipt of 
Civil Service Retirement income not previously reported to 
the RO.  He was further advised that if he did not provide 
information showing that the data received was wrong, the RO 
planned to stop his disability pension benefits.  The veteran 
failed to respond.  

6.  In June 1998, the RO terminated the veteran's pension 
benefits effective February 1, 1995, which created an 
overpayment in the amount of $8,064.

7.  In October 1998, the veteran's claims folder was 
transferred to the VA Regional Office in St. Louis, Missouri.

8.  In January 1999, the Committee denied the veteran's 
request for waiver and indicated that an overpayment of 
$8,064 was created when his civil service benefits were 
counted from February 1, 1995 to February 1, 1996, but since 
he was also entitled to 30 percent disability compensation 
benefits during this period, the latter benefits reduced his 
overpayment to $4,932.

9.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

10.  The veteran was at fault in the creation of the debt in 
that he failed to submit a report listing his civil service 
annuity payment as income.  VA was not at fault in the 
creation of the debt.

11.  Waiver of the assessed overpayment would result in 
unjust enrichment to the veteran.

12.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

13.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

14.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability pension 
benefits in the amount of $4,932 would not be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  The Board further finds the hearing officer at his 
April 2000 RO hearing adequately notified the veteran of the 
efforts taken to obtain relevant records and of the future 
action to be taken by VA.  In this regard, the Board notes 
that the hearing officer painstakingly spent time to organize 
the veteran's own file of RO correspondence with regard to 
his various notices pertaining to both the $4,932 overpayment 
in issue here and a separate $16,534 overpayment, which is 
the subject of the Board's remand, and to explain how each 
arose and what his rights and duties were with respect to 
both issues.  In addition, the RO, in a May 2000 statement of 
the case informed the veteran of the evidence needed to 
substantiate his claim. Therefore, the Board finds VA has 
satisfied its duties to notify and to assist the claimant 
contained in the VCAA.  Further development and further 
expenditure of VA's resources is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).
In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran that would warrant 
further notice or development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Background

In July 1994 the veteran submitted a claim for increased (100 
percent) rating and submitted a VA Form 21-527, Income-Net 
Worth and Employment Statement, indicating that he had last 
worked in May 1994 as a driver for the U. S. Postal Service 
and had no income from any source. 

In an April 1995 rating decision, the RO granted entitlement 
to disability pension benefits.  Although the veteran did not 
meet the schedular requirements for a pension award, the RO 
determined that the level of the veteran's service-connected 
schizophrenia and his nonservice-connected disabilities along 
with his educational and occupational background warranted an 
extraschedular permanent and total disability rating.  In 
that decision, the RO also assigned a higher, 30 percent 
rating for the veteran's service-connected schizophrenia 
effective in July 1994.  When the RO notified the veteran of 
his award of pension benefits, he was also advised of the 
maximum annual amount of income he could receive and of his 
duty to notify VA of any changes in income and that his 
failure to do so might create an overpayment, which would 
have to be repaid.

In November 1996, the RO informed the veteran that the OPM 
had identified him as a civil service annuitant receiving 
$935 monthly, which the veteran had not reported.  Based on 
this information, his pension benefits would be terminated; 
however, since he was also service-connected at 30 percent 
($266 monthly), his monthly benefit would be reduced from 
$687 to $266 effective May 1, 1996.  Before adjusting his 
benefits, the RO advised the veteran of his due process 
rights and gave him 60 days to submit evidence to show why 
his pension benefits should not be reduced.  The veteran did 
not respond.

In March 1998, the RO informed the veteran that information 
had been received which indicated that he had received Civil 
Service Retirement income of $16,346, which had not been 
previously reported to the VA.

In June 1998, the RO terminated the veteran's pension award 
effective February 1, 1995.  This created an overpayment in 
the amount of $8,064 based on the information in the record 
at that time.

In October 1998, the veteran's claims folder was returned to 
the VA Regional Office in St. Louis, Missouri.

In November 1998, the Committee sent a financial status 
report (FSR) to the veteran to complete.  However, he did not 
respond.

In a January 11, 1999 letter, the St. Louis, Missouri 
Regional Office informed the veteran that effective February 
1, 1996, he would be paid service-connected compensation 
benefits as this would be the greater benefit and that this 
action would result in an overpayment of benefits for which 
he would be responsible and advised him of his due process 
rights.

In a January 12, 1999 letter, the Committee informed the 
veteran that it had denied his request for a waiver and 
indicated that an overpayment of $8,064 was created when his 
civil service benefits were counted from February 1, 1995 to 
February 1, 1996.  But since the veteran was also entitled to 
30 percent disability compensation benefits during this 
period, the latter benefits reduced his overpayment to 
$4,932.  Additional withholding of benefits had reduced the 
actual amount of the debt to $1,313.  The Committee found 
waiver was not precluded because of fraud, misrepresentation, 
or bad faith.  Entitlement to waiver was denied; however, 
because of the veteran's fault in the creation of the 
overpayment and because the evidence of record did not 
demonstrate repayment would cause financial hardship.  Since 
the veteran failed to return the requested FSR, the Committee 
noted that it had no alternative but to find that collection 
of an overpayment would not cause a financial hardship.

At his April 2000 hearing, the veteran stated that he did not 
realize that his civil service disability annuity was 
considered income for VA purposes and that he did not 
understand the notices received from the VA about his 
overpayment.  The veteran agreed that the entire $4,932 debt 
has been recouped from his monthly disability payments and 
that his monthly income totals $1,512 and that his monthly 
expenses average about $891, leaving him with $621 monthly 
after the deduction of $288 for his other $16,534 
overpayment.

In an April 2000 FSR, the veteran listed total monthly net 
income of $1,512 and average monthly expenses of $891.  He 
reported monthly expenses including $340 for food, $300 for 
utilities and heat, $41 for car insurance, and $210 for 
transportation, gas, maintenance and tires.  He reported his 
assets as a van and trailer with a total estimated resale 
value of $700. 

In a May 2000 statement of the case, the RO notified the 
veteran of the evidence, laws, and regulations considered in 
the denial of his claim.  It was noted that waiver had been 
denied because of the veteran's fault in the creation of the 
debt and because the evidence did not demonstrate collection 
would cause financial hardship.

Analysis

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.963(a) (2001).  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs; however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. 
§§ 1.963, 1.965 (2001).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran was at fault in the creation of the debt in that he 
failed to notify VA of his civil service annuity benefit.  
Even if the veteran relied upon a call he made to VA's 1-800 
number that he did not have to report it as income, as the 
hearing officer noted, no action would be taken based on a 
telephone call alone.  The evidence does not show VA was in 
any way at fault in the creation of the debt.  The Board 
notes, however, that balance of fault is but one of the 
factors for consideration in determining entitlement to 
waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  Because the veteran received civil service 
annuity payments, in addition to his VA disability pension, 
the veteran was paid more than he was entitled.  The evidence 
demonstrates the veteran's disability pension overpayment was 
adjusted by his disability compensation award, resulting in a 
reduction of his initial overpayment from $8,064 to $4,932.  

The Board notes that the hearing officer and veteran agreed 
that the $4,932 overpayment has been repaid through monthly 
deductions from his disability compensation award payments.  
Therefore, the determinative issue is whether the repayment 
has caused a financial hardship.  The Board finds that based 
upon the evidence of record repayment did not deprive the 
veteran of basic necessities.  In an April 2000 FSR, the 
veteran listed total monthly net income of $1,512 and average 
monthly expenses of $891, leaving him with $621 monthly after 
the deduction of $288 for his other overpayment.  The Board 
must conclude, therefore, that the evidence does not 
demonstrate that undue financial hardship resulted from the 
recovery of overpayment.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The 
objective of VA disability pension benefits is to supplement 
the veteran's income to an amount allowable by law.  In fact, 
the record in this case shows the debt has been repaid and 
does not reflect that the objective of VA benefit payments 
was nullified by the collection of this debt.

The Board finds there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  
The Board has determined, therefore, after weighing all the 
evidence of record that recovery of the overpayment would not 
be against equity and good conscience.  The veteran's fault 
in the creation of the debt and his unjust enrichment 
outweigh any possible financial hardship that may have 
resulted in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to waiver of recovery of the assessed 
$4,932 overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $4,932 is 
denied.


REMAND

In a May 2000 decision the Committee at the RO, notified the 
appellant that his request for waiver of recovery of an 
additional overpayment of disability pension benefits in the 
amount of $16,534 was denied.  The Board finds, however, that 
an April 2001 statement of representative in appeals case may 
be construed as a notice of disagreement to the May 2000 
Committee's decision.  The Court has held that where the 
Board finds a notice of disagreement has been submitted to a 
matter that has not been addressed in a statement of the 
case, the issue should be remanded to the RO for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to a waiver of recovery of an 
overpayment of disability pension 
benefits in the calculated amount 
of$16,534, based upon income information 
received for the year 1995.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant the 
requisite period of time for a response.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



